                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

TAMMY C. PRICE                                                                    PLAINTIFF

v.                            Case No. 4:17-cv-00464-KGB

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                  DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that this action is dismissed with prejudice.

       So adjudged this the 25th day of March, 2019.



                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
